Citation Nr: 0946757	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
August 1979 and from April 1980 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2006, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for further development.


FINDINGS OF FACT

1.  The Veteran does not have loss of use of both lower 
extremities as a result of his service-connected disabilities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

2.  The Veteran does not have loss of use of either upper 
extremity.

3.  The evidence shows that the Veteran does not have 
blindness in both eyes.

4.  There is no competent medical evidence that the Veteran 
has service-connected loss of use of one lower extremity 
together with residuals of service-connected organic disease 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

5.  The Veteran is not shown to have permanent and total 
service-connected disability which is due to blindness in 
both eyes, with 5/200 or less visual acuity, or which 
includes the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
are not met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2009).

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are not met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a June 2003 letter that predated the August 2003 rating 
decision, the RO notified the Veteran of the elements 
necessary to establish a claim for specially adapted 
housing/special home adaptation grant.  The letter notified 
him of the first element, i.e., that the evidence needed to 
show that his service-connected disabilities met certain 
statutory standards, and provided those standards.  The 
letter also satisfied the second and third elements because 
it advised him of the evidence he was responsible for 
submitting and identified the evidence that VA would obtain.  

Notice requirements also apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In August 2006 correspondence, VA advised the 
Veteran of these criteria.

In addition, given his contentions, the Veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(holding that actual knowledge by the Veteran cures defect in 
notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the Veteran's service 
treatment records and post-service records of his private and 
VA treatment.  In September 2009, he was afforded a VA 
examination to with respect to the nature and extent of his 
service-connected disabilities affecting his lower 
extremities.  

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran's specially adapted housing/special home 
adaptation claim

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

Service connection is in effect for status post left knee 
replacement at 60 percent, a right knee disability at 0 
percent, and degenerative disc disease at 10 percent.  VA has 
recognized the Veteran's total impairment in the grant of a 
total disability rating based on individual unemployability 
due to service-connected disabilities effective August 1, 
2002.  

The first inquiry is whether the Veteran's service-connected 
disabilities have resulted in loss of use of both lower 
extremities.  The report of the September 2009 VA examination 
provides that the Veteran's left knee disability requires him 
to wear a single knee brace as to that knee in order to walk.  
However, it also shows that as to his right knee, the Veteran 
does not require a brace.  This is competent medical evidence 
that he has not lost use of his right lower extremity.

However, the Veteran also asserts that he requires the use of 
a cane in order to walk.  Concerning this assertion, the 
report of his September 2009 VA examination provides that, 
upon objective clinical examination, the Veteran is able to 
walk without a cane.  As such, the Board finds that the 
preponderance of the competent evidence shows that the 
Veteran does not have loss of use of both lower extremities 
as a result of service-connected disabilities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  

In addition, the evidence indicates that the Veteran has 
never asserted any blindness or loss of visual acuity due to 
service and service connection for such disability has not 
been established.  There is no medical finding as that the 
loss of use of one lower extremity together with residuals of 
organic disease or injury have so affected the Veteran's 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Further, there is no evidence that indicates that the Veteran 
has lost the use of either hand and there is evidence that 
indicates that he retains the full use of his hands.  There 
is no evidence indicating that he has loss of use of either 
upper extremity and there is evidence indicating that he is 
able to continue to use both of his upper extremities.

Thus, for the reasons detailed above, entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is not established.

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
Veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  The competent 
evidence does not show that the Veteran has vision of 5/200 
or less in both eyes or the loss, or permanent loss of use, 
of both hands.  As such, entitlement to a home adaptation 
grant is not established.

In sum, the Board finds that the competent evidence of record 
preponderates against a finding that the Veteran currently 
meets any of the criteria for a certificate of eligibility 
for assistance in requiring specially adapted housing or for 
a certificate of eligibility for assistance in acquiring 
necessary special home adaptations.  Thus, the preponderance 
of the evidence is against the claim of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations and the claim is denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


